MEMORANDUM***
John S. Pangelinan appeals pro se the judgment of the district court dismissing with prejudice his action against a district court judge and opposing counsel in a pri- or case. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly determined that Judge Munson was entitled to absolute judicial immunity because he acted in his official capacity as a district court judge. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996).
Because attorney Rotbart was not a state actor, the district court properly dismissed the constitutional claims against him. See Dennis v. Sparks, 449 U.S. 24, 28, 101 S.Ct. 183, 66 L.Ed.2d 185 (1980). The district court properly determined that the remaining claims against Rotbart were barred by issue preclusion. See Moore, 96 F.3d at 1245.
Pangelinan’s remaining contentions lack merit.
No further filings by the appellant shall be accepted in this closed appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *473courts of this circuit except as provided by Ninth Circuit Rule 36-3.